Citation Nr: 0416816	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hearing loss.


FINDINGS OF FACT

1.  The veteran's hearing was normal on the discharge 
examination in January 1947.

2.  A clinically significant change in hearing ability was 
not demonstrated during service, hearing loss disability was 
initially demonstrated years after service, and there is no 
competent medical evidence linking current hearing loss 
disability to service.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service; nor may bilateral hearing loss be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
statute expanded the duty of the VA to notify the claimant 
and the representative, if any, of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the appellant of the law applicable in 
adjudicating the appeal.  By letter dated November 13, 2002, 
the RO informed the appellant of what evidence he needed to 
submit and the development the VA would undertake.  The 
appellant was also advised to send the information describing 
additional evidence or the evidence itself to the VA, and 
that such evidence should be submitted by December 13, 2003, 
or the VA would base its decision on the evidence that had 
been received.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board observes that a recently enacted law 
permits the VA to render a decision prior to the expiration 
of the time period the veteran was given to submit additional 
evidence.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  The correspondence 
reflects that the appellant's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 14 Vet. App 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, because the 
VCAA notice was provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does comply with the express requirements of the law 
as found by the Court in Pelegrini.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the report of the veteran's service 
separation examination, and the reports of two VA 
examinations.  The appellant has not indicated that there is 
any additional evidence that could be obtained.  Accordingly, 
the Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the appellant by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

Most of the veteran's service medical records are 
unavailable, having been destroyed in a fire in a records 
center.  The separation examination is of record, and 
discloses that a whispered voice hearing test in January 1947 
was 15/15 in each ear.

The veteran's discharge certificate discloses that his 
military occupational specialty was light truck driver.

The veteran was afforded a general medical examination by the 
VA in October 1954.  His pertinent complaint was of hearing 
loss, mostly in his left ear.  He related that while in 
service, he went to radio school, but experienced some loss 
of hearing and could not finish it.  He added that when he 
went to Korea, he drove a truck.  The examiner indicated that 
the veteran had good conversational hearing.

The veteran submitted a claim for service connection for 
hearing loss in October 2002.  He indicated that his 
disability began in 1988.

In a Statement in Support of Claim dated in December 2002, 
the veteran reported that he was in the 13th Engineering 
Battalion in Korea and that he drove trucks.  He asserted 
that there was a loud noise coming from the engine of the 
truck all the time.  He maintained that he was treated by a 
private physician, Dr. John Monroe, for his ears when he 
returned to the United States.

Following a request for information from the VA, the veteran, 
in a statement dated in February 2003, listed a number of 
medical providers from whom he had sought treatment, and the 
condition for which he was treated.  He noted that he was 
first treated by Dr. Monroe in 1953 for a back problem and 
the following year for a disability involving the right hand.  
There was no indication of treatment for hearing loss by Dr. 
Monroe or any other medical provider.  

The veteran was afforded an audiometric examination by the VA 
in September 2003.  The examiner noted that she reviewed the 
claims folder.  The veteran reported noise exposure in 
service as an engineer and from heavy equipment.  He also 
noted that he had civilian noise exposure when he worked 
around heavy equipment on a farm and that he had hunted for 
several years without hearing protection.  Based on the 
audiometric tests, it was concluded that the veteran had a 
mixed hearing loss in each ear.  The examiner commented that 
the degree and configuration of the veteran's hearing loss 
were not consistent with that normally associated with 
hearing loss due to noise exposure.  She noted that the 
veteran reported he had hunted without hearing protection for 
twenty to thirty years following service.  She also pointed 
out that the veteran's civilian occupation was in farming, 
and that this was an occupation that often produced hearing 
loss.  Accordingly, without other evidence of hearing loss in 
the presumptive period following service, she concluded that 
it was less likely that the veteran's current hearing loss 
was attributable to his occupation in service.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

As noted above, the veteran's complete service medical 
records are not available.  In cases such as these, the VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim was undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure private records that might be 
available, and these efforts produced reports that are not 
pertinent to the veteran's claim.  

The Board acknowledges that the veteran described being 
exposed to loud noise, primarily from a truck, while in 
service.  The only service medical record available is the 
separation examination and that shows that the veteran's 
hearing was normal on whispered voice testing.  The Board 
recognizes that the whispered voice test is crude when 
compared to modern audiometric examinations.  However, it 
represents the best evidence available regarding the status 
of the veteran's hearing at the time of his discharge from 
service.  The evidence does not demonstrate that the veteran 
had a hearing loss at the time of his separation from 
service.  Although the veteran reported a hearing loss at the 
time of the VA examination in October 1954, no hearing tests 
were performed.  

The initial clinical evidence of a bilateral hearing loss was 
at the time of the recent VA audiometric examination 
conducted in September 2003.  The results of those tests 
confirmed that the veteran had bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  It must be 
emphasized, however, that the type of hearing loss shown was 
not consistent with noise exposure.  The examiner 
specifically concluded that it was less likely than not that 
the veteran's hearing loss was related to service.  The only 
evidence supporting the veteran's claim is his statement 
regarding the onset of his hearing loss.  Since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's allegations.  In this 
regard, the Board points out that the examiner's conclusions 
were predicated on a review of the claims folder.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for service connection for hearing loss.  




ORDER

Service connection for hearing loss is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



